DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I Claims 1-21, drawn to a 3D printer (apparatus) in the reply filed on April 6, 2021 is acknowledged.  
The traversal is on the ground(s) that unity of invention is present because the same special technical feature is present in both Group I and Group II. These are the features of a coating device cleaning device comprising a wiping member for wiping the output region where the wiping member is made from an absorbent material configured to absorb a liquid cleaning agent in itself and is present in both independent Claim 1 drawn to an apparatus and independent Claim 22 drawn to a method. The reference used to meet the 35 U.S.C. § 102 (a) (1) rejection as discussed below, Ederer (US 2015/0290881), is being misread in that this reference does not disclose this feature for the coating device. Instead, Ederer discloses a printhead cleaning station and a separate and distinct coater cleaning station whereby the coating device cleaning device uses a rotating brush passing over the coater perpendicularly to the coating direction (paragraphs [0052]-[0055]. While Ederer also discloses an absorbent rotating sponge roller meant for a printhead cleaning station (paragraph [0044]), Ederer does not disclose such a feature for the coating device, which must meet the claimed feature that requires a wiping member made from an absorbent material. Therefore, Ederer cannot anticipate Claim 1 and it cannot be used as the prior art basis for the lack of unity of invention restriction since there is no special technical feature present to make a contribution over the prior art, 
This is not found persuasive because, as will be discussed below in the response to arguments and in additional detail in the rejection under 35 U.S.C. §§ 102 (a) (1) and 103, the question as to whether a brush or an absorbent cloth configured to absorb a liquid cleaning agent in itself, is comprised by a wiping member, cannot be dispositive as to patentably distinguishing the claim limitations of the apparatus and the method over prior art.  It has been held that the manner or method in which a machine In re Casey 152 USPQ 235. Moreover, critically, one with ordinary skill in the art could, within reason, apply a brush or brush roller configured to absorb with a liquid cleaning agent to wipe an output region or, in the alternative, consider substituting an alternate absorbent material configured to absorb with a liquid cleaning agent to wipe an output region.
The requirement is still deemed proper and is therefore made FINAL.
Claims 22-24 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on April 6, 2021.

Response to Arguments
Applicant’s arguments, see Applicant Arguments/Remarks pp. 10-11, filed April 6, 2021, with respect to the rejection(s) of claim(s) 1, 2 and 21 under 35 U.S.C.§ 102 have been fully considered and are persuasive.  
Applicant argues that Examiner’s statement that Ederer “further teaches that the coating device cleaning device comprises a wiping member for wiping the output region (Fig. 2 paragraphs [0038] [0053] brush) and, moreover, further discloses that the wiping member can be made from an absorbent material which is configured to adsorb a liquid cleaning agent in itself (paragraph [0044] rotating sponge roller)” is factually incorrect because it erroneously attributes features described in Ederer pertaining to a printhead cleaner to a cleaner for a coater. 
Therefore, this rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Ederer (US 2015/0290881).
As to the rejection under 35 U.S.C. § 103 respecting Claims 3-5 and 8-20, Applicant argues that the secondary reference, Fernando (US 2016/0031221), fails to disclose or suggest any form of a coater device cleaning device and is clearly directed to print heads and print head wipers not coater devices that are used to dispense particulate construction material. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2 and 21 is/are rejected under 35 U.S.C. 102 (a) (1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Ederer (US 2015/0290881). .
A.	Regarding Claim 1, Ederer anticipates a 3D printer having a coating device (Fig. 1 abstract printhead – 2  coater – 1) and a coating device cleaning device Fig. 2 paragraph [0023] coater cleaning – 3) wherein the coating device comprises a container (funnel) defining an inner cavity for receiving particulate construction material and output region(paragraphs [0032] [0033] ejection gap) outputting the 
Regarding Claim 2, Ederer anticipates all the limitations of Claim 1 and further discloses that the wiping member is made from an absorbent, porous sponge or an absorbent textile material (paragraph [0054] brush which from a broadest reasonable interpretation could be an absorbent textile material).
Regarding Claim 21, Ederer anticipates all the limitations of Claim 1 and further discloses that the 3D printer comprises a printing device having a print head for selectively solidifying a partial area of a construction material layer applied by means of the coating device and/or for selectively printing a treatment agent onto a construction material layer applied by means of the coating device (paragraphs [0003] [0023]).
B.	Regarding Claims 1 and 2, Ederer teaches a 3D printer having a coating device (Fig. 1 abstract printhead – 2  coater – 1) and a coating device cleaning device Fig. 2 paragraph [0023] coater cleaning – 3) wherein the coating device comprises a container (funnel) defining an inner cavity for receiving particulate construction material and output region(paragraphs [0032] [0033] ejection gap) outputting the particulate construction material (Fig. 3 paragraphs [0032] central supply of particulate material – 6) and is movable into a cleaning position in which it is arranged above the coating device cleaning device (Fig. 2, coater cleaner – 3, paragraph [0051] [0053]) and further teaches that the coating device cleaning device comprises a wiping member for wiping the output region (Fig. 2 paragraphs [0022] [00053] which can be in the embodiment of a brush – see paragraph [0054]), however, Ederer does not explicitly state that the wiping member for wiping the output region is characterized in that it is made from an absorbent material which is configured to absorb a liquid cleaning agent in itself.
	However, as Ederer itself recognizes in another part of its disclosure, the using of a wiping member made from an absorbent material configured to absorb a liquid cleaning agent in itself and that 
Claims 3-5 and 8-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ederer (US 2015/0290881) as applied to Claim 1 above, and further in view of Fernando (US 2016/0031221).
Regarding Claim 3, Ederer discloses all the limitations of Claim 1 but does not disclose that a wiping member is aligned into a cleaning position and is moved to an aligned position for a cleaning of the wiping member itself.
In the same field of endeavor, printhead cleaning assembly, Fernando discloses a wiping member for cleaning printheads whereby the wiping member is movable from a cleaning device cleaning position in which the wiping member is aligned for wiping the output region (Fig. 3 paragraph [0018] wipers – 310 printhead plate – 224) into a wiping member cleaning position in which the wiping member is aligned for a cleaning of the wiping member itself, and back into the cleaning device cleaning position (Fig. 3 paragraph [0020] printhead cleaning assembly – 300 other side of belt – 302).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Ederer to incorporate the teaching of Fernando whereby a 3D printer having a coating device and coating device cleaning device and wherein the coating device cleaning device comprising a wiping member for wiping the output region of the coater would also include that this wiping member is movable from a cleaning position in which the wiping member is aligned for wiping the output region into a wiping member cleaning position in which the wiping member is aligned for a cleaning of the wiping member itself and back into the cleaning position. One with ordinary skill in the art would consider this feature because this reduces manual maintenance for the printheads and the wipers that clean the printheads (paragraph [0020]).
Regarding Claim 4, the combination of Ederer and Fernando disclose all the limitations of Claim 3 and Fernando further discloses that the coating device cleaning device comprises a cleaning station (Fig. 3 paragraph [0018] cleaning assembly – 300) which is configured to clean the wiping member and infiltrate it with liquid cleaning agent; when the wiping member is positioned in its wiping member cleaning position (Fig. 3 paragraph [0020] wipers – 310 cleaning solution -322).
Regarding Claim 5, the combination of Ederer and Fernando disclose all the limitations of Claim 4 and Fernando further discloses the cleaning station comprises a cleaning bath of the liquid cleaning agent (Fig.3 paragraph [0019] tank – 320).
Regarding Claim 8, the combination of Ederer and Fernando disclose all the limitations of Claim 3 and Fernando further discloses that the cleaning station comprises a cleaning agent amount adjusting device (Fig. 3 paragraph [0021] blade – 328) wherein the wiping member is further movable into a wiping member conditioning position located between the coating device cleaning position and wiping member cleaning position (Fig. 3 paragraph [0021] blade – 328 positioned in tank – 320 at a far end from where wipers – 310 are initially submerged – for sufficient time for loosen/dissolve in cleaning solution – 322 before being scraped by blade and alternative embodiments with a non-submerged blade is possible) and in which a cleaning agent amount which is received in the wiping member is adjustable (Fig. 3 paragraph [0025] spout – 326).
Regarding Claim 9, the combination of Ederer and Fernando disclose all the limitations of Claim 8 and Fernando further discloses that the coating device cleaning device comprises a conditioning station (Fig. 3 paragraph [0021] blade – 328 positioned in tank – 320 at a far end from where wipers – 310 are initially submerged – for sufficient time for loosen/dissolve in cleaning solution – 322 before being scraped by blade and alternative embodiments with a non-submerged blade are possible) which is configured to adjust, for example to reduce the cleaning agent amount which is received in the wiping member when the wiping member is in its wiping member conditioning position (Fig. 3 paragraph [0025] drain – 324 spout – 326 spraying cleaning solution – 322).
Regarding Claim 10, the combination of Ederer and Fernando disclose all the limitations of Claim 9 and Fernando further discloses that the conditioning station (Fig. 3 paragraph [0021] ) comprises a stripping and/or squeezing device where the wiping member can be stripped off and/or cleaning agent 
Regarding Claim 11, the combination of Ederer and Fernando disclose all the limitations of Claim 9 and Fernando further discloses the conditioning station comprises a fluid stream supply device which is configured to direct a fluid stream onto the wiping member (Fig.3 paragraph [0025] spout – 326 blade – 328 wiper – 310) to discharge, by means of the fluid stream, a part of the cleaning agent received in the wiping member from the wiping member (print controller – 210 may initiate a sequence to direct drain – 324 to purge cleaning solution – 322 from tank – 320 so that a fresh supply of cleaning solution  may be replenished in tank via spout – 326), however, both Fernando and Ederer are silent as to the setting of the temperature of the cleaning agent. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to set the temperature of the cleaning agent, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. One would have been motivated to set or control the temperature of the cleaning agent because the cleaning agent is used to loosen/dissolve any material that is removed by the wiping member after being submerged (Fernando, paragraph [0021] sufficient time for any dried ink on wipers to loosen/dissolve in cleaning solutions before being scraped by blade). Since temperature of a cleaning agent or solution inherently affects loosening or dissolution of material within it, one with ordinary skill in the art would definitely consider the temperature level of this cleaning agent or solution.
Regarding Claim 12, Ederer discloses all the limitations of Claim 1 and Fernando further discloses further comprising a sensor device (Fig.3 paragraph [0020] controller – 210 receives input from sensors) by which an amount of cleaning agent received in the wiping member can be determined (Fig. 3 paragraph [0024] fluid sensors provide input as to sufficient level of ink from printheads accumulated in cleaning solution) wherein the sensor device is configured to determine the amount of cleaning agent In re Casey, 152 USPQ 235, 238 (CCPA 1967); In re Otto, 136 USPQ 459 (CCPA 1963). The manner or method in which a machine is to be utilized is not germane to the issue of patentability of the machine itself, In re Casey 152 USPQ 235.
Regarding Claim 13, the combination of Ederer and Fernando disclose all the limitations of Claim 12 and Fernando further discloses a control which is connected to the sensor device and configured to prompt, on the basis of a value received from the sensor device, which is representative of the amount of cleaning agent received in the wiping member, an adjustment of a residual amount of cleaning agent in the wiping member by means of driving/controlling the conditioning station wherein the control sets a residual amount of cleaning agent in the wiping member (Fig. 3 paragraphs [0019] [0024] [0025] print controller – 210)  depending on a used construction material and/or binder system and/or cleaning agent and/or a type of the absorbent material and/or a cleaning interval of the coating device and/or a degree of contamination of the coating device (Fernando discloses that the print controller may receive input from sensors, timers, users, etc. that help inform appropriate drainage/collection of cleaning solution – 322 in tank – 320 which would be dependent on operation as in the device of Ederer). 
Regarding Claim 14, Ederer discloses all the limitations of Claim 1 and Fernando further discloses the coating device cleaning device further comprises a driving device for moving the wiping member which is configured to move the wiping member (52) relative to the output region (36) for a cleaning thereof (Fig. 3 paragraph [0018] printhead cleaning assembly – 300 belt – 302) when the coating device is positioned above the coating device cleaning device (paragraph [0006]) and/or to move the wiping member between the coating device cleaning position, the wiping member cleaning position and the wiping member conditioning position (Fig. 3 paragraphs [0006] [0020]).
Regarding Claim 15, the combination of Ederer and Fernando disclose all the limitations of Claim 14 and Fernando further discloses that the driving device comprises a carrier structure (Fig. 3 paragraph [0018]  printhead cleaning assembly – 300 belt – 302), and discloses that wipers are attached to the carrier (belt paragraph [0018]), but does not disclose that the wiping member is releasably attached, However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to enable the wiping member to be releasably attached, since it have been held that constructing formerly integral structure in various elements involves only routine skill in art. One would have been motivated to make the elements separable for the purpose of actually needing to remove the wipers in order to manually clean them (paragraphs [0004] [0020]).
Regarding Claim 16, the combination of Ederer and Fernando disclose all the limitations of Claim 14 and Fernando further discloses the driving device is configured to move the wiping member into a lowered position in which a collision with the coating device is avoided (paragraph [0023]), wherein the wiping member is located in the lowered position in the wiping member cleaning position and/or in the wiping member conditioning position, whereas it is arranged in an elevated position in the coating device cleaning position (paragraph [0023] positioning system directed underneath or returned to home storage location).
Regarding Claim 17, the combination of Ederer and Fernando disclose all the limitations of Claim 14 and Fernando further discloses that the driving device is configured to move the wiping member for a cleaning of the output region along the same (Fig. 3 paragraph [0018] drive rollers – 304); when the coating device is positioned above the coating device cleaning device, wherein the driving device is configured to move the wiping member  along a circulating path which extends with a first path section along the output region; when the coating device is in the coating device cleaning position (Fig. 3 paragraph [0006] wiper attached to outer perimeter of belt positioned underneath printhead), wherein the driving device comprises an elongate carrier structure to which the wiping member  is attached and which is movable in a longitudinal direction in a way to revolve around an external point; to thereby move the wiping member along its circulating path (Fig. 3 paragraph [0004]).
Regarding Claim 18, Ederer discloses all the limitations of Claim 1 and that the output region comprises an elongate output slot and/or at least one elongate stroking surface which is configured to 
Regarding Claim 19, Ederer discloses all the limitations of Claim 1 and Fernando further discloses the coating device cleaning device comprises a plurality of wiping members (paragraph [0007]) which are movable together into a respectively lowered position; to avoid a collision with the coating device (paragraph [0023]).
Regarding Claim 20, Ederer discloses all the limitations of Claim 1 and Fernando further discloses a first sensor which is configured to detect a position of the wiping member (paragraph [0023] positioning system), and/or a second sensor which is configured to detect a filling level of the cleaning bath (paragraph [0019] print controller operates spout to replenish tank).
Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Ederer (US 2015/02908810 and Fernando (US 2016/0031221) as applied to Claim 5 above, and further in view of Rhoads (US 2002/0171705).
Regarding Claim 6, the combination of Ederer and Fernando disclose all the limitations of Claim 5 and while Ederer disclose that the wiping member cleaning device and cleaning agent transmission device could in one embodiment comprise a rotatable roller having and absorbent material, which is configured to absorb liquid cleaning agent in itself (see Claim 1 rejection above paragraph [0044]) but do not disclose a wiping member transmission device to transport cleaning agent to the wiping member.
In the same field of endeavor, servicing system for an inkjet printhead, Rhoads discloses a wiping device for cleaning a printhead (abstract)  wherein the cleaning (service) station (Fig. 1 service station – 50) comprises a wiping member cleaning and cleaning agent transmission device (Fig. 23 paragraph [0132] wiper – 70 transfer element – 222) which is configured to transport cleaning agent from the cleaning bath (Fig. 23 paragraph [0132] treatment fluid – 70  treatment fluid source – 184 reservoir – 100) to the wiping member and to clean the wiping member; when the wiping member is located in its wiping 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of the combination of Ederer and Fernando to incorporate the teaching of Rhoads whereby a 3D printer with a cleaning station would comprise a wiping member cleaning and cleaning agent transmission device configured to transport cleaning agent from a cleaning bath to the wiping member wherein the wiping member cleaning and cleaning agent transmission device comprises a rotatable roller having an absorbent material to absorb the cleaning agent. One with ordinary skill in the art would be motivated to use this configuration because the advantages would include reducing contamination of the treatment fluid reservoir and providing a metering function (paragraph [0139]).
Regarding Claim 7, the combination of Ederer, Fernando and Rhoads disclose all the limitations of Claim 6 and Rhoads further discloses a cleaning agent amount adjusting device which is configured to adjust, as for example to limit the cleaning agent amount, which is transported by the wiping member cleaning and cleaning agent transmission device from the cleaning bath to the wiping member. (Fig. 23 paragraph [0134] cantilevered metering wiper – 224). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE K. SWIER whose telephone number is (571)272-4598.  The examiner can normally be reached on M-Th 7:30 am - 5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WAYNE K. SWIER/Examiner, Art Unit 1748                                                                                                                                                                                                        

/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742